                                       Case 3:15-cv-02281-WHA Document 381 Filed 04/30/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   TOTAL RECALL TECHNOLOGIES,
                                  11                  Plaintiff,                            No. C 15–02281 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   PALMER LUCKEY, et al.,                               REQUEST FOR FURTHER
                                                                                            BRIEFING RE SPECIAL
                                  14                  Defendants.                           JURY VERDICTS
                                  15

                                  16

                                  17        By NOON ON THURSDAY, MAY 6 both sides shall separately answer the following

                                  18   questions:

                                  19        1. Assuming arguendo that we submit special verdicts or interrogatories to the jury on

                                  20            disputed facts pertaining to contract interpretation, what will we say to the jury

                                  21            regarding which party has the burden of proof on the point in dispute?

                                  22                For example, if defendants contend Seidl gave permission for Luckey to use a

                                  23            certain design and TRT denies it, do we ask the jury whether defendants have proven

                                  24            by a preponderance of the evidence that Seidl gave such permission? This would

                                  25            place the burden on the party asserting affirmatively that the event occurred and

                                  26            would avoid placing a party in the position of having to prove a negative. The issue

                                  27            is important because in the overall trial, the burden of proof would be on plaintiff

                                  28
                                       Case 3:15-cv-02281-WHA Document 381 Filed 04/30/21 Page 2 of 2




                                   1           TRT, yet shouldn’t it shift in these specific instances to the side asserting the

                                   2           affirmative?

                                   3        2. State each fact question you contend must be submitted to the jury regarding contract

                                   4           interpretation and state the specific form of special verdict to cover each. Do this on

                                   5           the assumption that we will use the answers received back to allow the judge to

                                   6           construe the contract. It will not be sufficient to say follow the Christie’s model.

                                   7

                                   8        IT IS SO ORDERED.

                                   9

                                  10   Dated: April 30, 2021

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                              WILLIAM ALSUP
                                  13                                                          UNITED STATES DISTRICT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
